Broyles, C. J.
1. The demurrer to the indictment was without merit and was properly overruled.
2. In the light of the facts of the case and the entire charge of the court, the special grounds of the motion for a new trial (complaining of several excerpts from the charge, and of the failure to charge certain contentions of the defendant which were alleged to be supported by the evidence) show no harmful error.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe, J., concurs. Bloockoorth, J., absent on account of illness.